                                                                   ____
          Case 8:20-cr-00294-PWG Document 47 Filed 08/25/21 Page 1 of 3 FILED                      ___ ENTERED
                                                                                        ____ LOGGED _____ RECEIVED

                                                                                        1:32 pm, Aug 25 2021
                                                                                        AT GREENBELT
AOf/                                                                                    CLERK, U.S. DISTRICT COURT
 EGW: USAO 2020R00609                                                                   DISTRICT OF MARYLAND
                                                                                        BY ______________Deputy
                             IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF MARYLAND

                                                    *
  UNITED STATES OF AMERICA                          *      CRIMINAL NO. PWG-20-294
                                                    *
           v.                                       *      (Payment of Gratuities to a Public
                                                    *      Official, 18 U.S.C. § 201(c)(1)(A);
  ZHIYANG YANG,                                     *      Forfeiture, 18 U.S.C. § 981(a)(1)(C),
                                                    *      21 U.S.C. § 853(p), 28 U.S.C. § 2461(c))
                        Defendant                   *
                                                    *
                                                 *******

                                    SUPERSEDING INFORMATION

                                            COUNT ONE
                               (Payment of Gratuities to a Public Official)

         The Acting United States Attorney for the District of Maryland charges that:

         On or about October 11,2019, in the District of Maryland, the defendant,

                                           ZHIYANG YANG,

 directly and indirectly gave, offered, and promised anything of value to any public official,

 otherwise than as provided by law for the proper discharge of official duty, for and because of

 any official act performed and to be performed by such public official, that is, the defendant

 offered and gave $200 for and because of the purported provision of relaxed conditions of

 reporting to Immigration and Customs Enforcement.



 18 U.S.C. § 201(c)(1)(A)
        Case 8:20-cr-00294-PWG Document 47 Filed 08/25/21 Page 2 of 3




                                 FORFEITURE ALLEGATION

        The Acting United States Attorney for the District of Maryland further finds that:

                Pursuant to Fed. R. Crim. P. 32.2, notice is hereby given to the defendant that the

United States will seek forfeiture as part of any sentence in accordance with 18 U.S.C.

§ 981(a)(1)(C), 21 U.S.C. § 853(p), and 28 U.S.C. § 2461(c), in the event of the defendant's

conviction under Count One of this Superseding Information.

       2.      Upon conviction of the offense set forth in Count One, the defendant,

                                        ZHIYANG YANG,

shall forfeit to the United States any property, real or personal, which constitutes or is derived

from proceeds traceable to such offense.

                                         Substitute Assets

       3.      If, as a result of any act or omission of any defendant, any of the property

described above as being subject to forfeiture:

               a.      cannot be located upon the exercise of due diligence;

               b.      has been transferred or sold to, or deposited with, a third person;

               c.      has been placed beyond the jurisdiction of the Court;

               d.      has been substantially diminished in value; or

               e.      has been commingled with other property which cannot be subdivided

                       without difficulty.




                                                  2
        Case 8:20-cr-00294-PWG Document 47 Filed 08/25/21 Page 3 of 3




the United States of America, pursuant to 21 U.S.C. § 853(p) as incorporated by 28 U.S.C.

§ 2461(c), shall be entitled to forfeiture of substitute property.



18 U.S.C. § 981(a)(1)(C)
21 U.S.C. § 853(p)
28 U.S.C. § 2461(c)

                                                                                        h
Date:   thy utst 2 5 J'Qj'i
                                                        Jonathan F. Lenzner ^
                                                        Acting United States Attorney




                                                   3
